UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22783 Oppenheimer SteelPath Master MLP Fund, LLC (Exact name of registrant as specified in charter) 6803 S. Tucson Way Centennial, Colorado 80112-3924 (Address of principal executive offices) (Zip Code) Arthur S. Gabinet OFI SteelPath, Inc. Two World Financial Center New York, New York 10281-1008 (Name and address of agent for service) Registrant's telephone number, including area code: (303) 768-3200 Date of fiscal year end: September 30, Date of reporting period: September 30, 2014 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Table of Contents Fund Performance Discussion 4 Fund Expenses 8 Top Holdings and Allocations 10 Statement of Investments 11 Statement of Assets and Liabilities 14 Statement of Operations 15 Statements of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 26 Board Approval of the Fund’s Investment Advisory Agreement 28 Portfolio Proxy Voting Policies and Procedures; Updates to Statements of Investments 31 Directors and Officers 32 Fund Information 39 PORTFOLIO MANAGERS: Stuart Cartner and Brian Watson, CFA AVERAGE ANNUAL TOTAL RETURNS AT 9/30/14 Oppenheimer SteelPath Master MLP Fund, LLC Alerian MLP Index S&P 500 Index 1-Year 29.18% 25.79% 19.73% Since Inception (12/28/12) Performance data quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the data quoted. Returns do not consider capital gains or income taxes on an individual’s investment. Returns for periods of less than one year are cumulative and not annualized. The Fund’s performance is compared to the performance of the Alerian MLP Index and the S&P 500 Index. The Alerian MLP Index is a composite of the 50 most prominent energy Master Limited Partnerships that provides investors with an unbiased, comprehensive benchmark for this asset class. The index, which is calculated using a float-adjusted, capitalization-weighted methodology, is disseminated real-time on a total-return basis (AMZX).The S&P 500 Index is an index of large-capitalization equity securities that is a measure of the general domestic stock market. The Indices are unmanaged and cannot be purchased directly by investors. While index comparisons may be useful to provide a benchmark for the Fund’s performance, it must be noted that the Fund’s investments are not limited to the investments OPPENHEIMER STEELPATH MASTER MLP FUND, LLC 2 comprising the Indices. Index performance includes reinvestment of income, but does not reflect transaction costs, fees, expenses or taxes. Index performance is shown for illustrative purposes only as a benchmark for the Fund’s performance, and does not predict or depict performance of the Fund. The Fund’s performance reflects the effects of the Fund’s business and operating expenses. The Fund’s investment strategy and focus can change over time. The mention of specific fund holdings does not constitute a recommendation by OppenheimerFunds, Inc. or its affiliates. Shares of Oppenheimer SteelPath Master MLP Fund, LLC are issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the Securities Act of 1933 (the “Securities Act”), as amended. Investments in the Fund may only be made by certain “accredited investors” within the meaning of Regulation D under the Securities Act, including other investment companies. This report does not constitute an offer to sell, or the solicitation of an offer to buy, any interests in the Fund. Shares of Oppenheimer funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including the possible loss of the principal amount invested. OPPENHEIMER STEELPATH MASTER MLP FUND, LLC 3 Fund Performance Discussion During the reporting period, the Fund produced a total return of 29.18%. For comparative purposes, master limited partnerships (“MLPs”), as measured by the Alerian MLP Index, provided a total return of 25.79%, with price performance contributing 18.8% of the total.1 During the same reporting period, the broader market, as measured by the S&P 500, provided a 19.73% total return during the same period, approximately 17.3% of which came from price performance. MACRO REVIEW A low-yield versus high-yield characteristic appeared to dominate performance differentiation for the first half of calendar 2014, but this theme was less of a contributing factor during the third quarter of 2014. (As a reminder, below average yielding MLPs typically reflect expectations for rapid distribution growth, while MLPs with above average yields are generally thought to hold more limited growth prospects.) During the first half of calendar 2014 the price performance of MLPs with yields that were below the group average, or faster growers, beat the price performance of MLPs with above average yields, or slower growers, by an average of 16.7%. During the third quarter the below average yielding names only beat the above average yielding MLPs by 0.5%. More accurately, however, the yield, or growth, characteristic appeared to yield less influence over the quarter than sub-sector membership and company-specific factors. 1 Price performance excludes any distributions or dividends paid by an investment. OPPENHEIMER STEELPATH MASTER MLP FUND, LLC 4 Over the reporting period, approximately $36 billion of new equity supply entered the market through either secondary offerings, initial public offerings, or through “at-the-market” programs in which primary units trade into the market anonymously throughout the normal trading day. This pace of equity issuance represents a slightly increased rate from the roughly $43 billion raised during calendar 2013. West Texas Intermediate (WTI) crude oil prices ended the reporting period at $91.16 per barrel, down 11% from the end of the third quarter of 2013. Global crude prices also traded lower over the reporting period, with continuing political and social turmoil in the Middle East offset by rising production, a stronger U.S. dollar, and weakening economic outlooks late in the period. Domestically, regional crude pricing differentials continued to exhibit fluctuations, with West Texas pricing exhibiting the greatest weakness. This differential is likely to narrow during the fourth quarter of 2014 and early 2015 as two key pipelines are bought into service, thereby increasing takeaway capacity. In the meantime, the wide differential has provided marketing profit opportunities for certain midstream providers in the region. Henry Hub natural gas spot prices rose 19% to end the period at $4.14 per million British thermal units (mmbtu). Natural gas production continued to rise and moderate summer electric demand, due to a cooler than normal summer, combined to largely replenish natural gas storage levels after the strong winter left natural gas storage levels at eleven year lows. With storage levels now only marginally below historic levels, we believe fear of elevated natural gas price volatility over the winter has waned. Mont Belvieu natural gas liquids (NGL) prices ended the reporting period at $38.14 per barrel, down 6% from the end of the third quarter of 2013. All of the NGL purity product prices ended the third quarter of 2014 lower than the end of the third quarter of 2013. As a result natural gas processing economics weakened over the period, which may impact certain midstream providers, depending on the contract structure of their processing agreements. Over the third quarter of 2014, the yield curve flattened moderately as short and medium-term rates held steady and longer-dated yields declined. The ten-year Treasury yield fell 12 basis points during the reporting period to end at 2.49%. The MLP yield spread at period-end, as measured by the Alerian MLP Index and the 10-year Treasury bond, narrowed by 59 basis points to 2.78%. Historically MLPs have shown little statistical correlation to interest rate changes over the long-term but have, at times, shown higher correlation over short-term periods of dramatic rate change. We believe this lack of longer-term correlation stems from the asset class’ strong history of distribution growth and total return performance metrics that have historically exceeded the asset class’s yield. As a result, though a rising rate environment can leave the yields offered by debt investments OPPENHEIMER STEELPATH MASTER MLP FUND, LLC 5 higher, historically little substitution to fixed income investment has occurred in these periods. Over the period, real estate investment trusts (REITs) and utilities posted total returns of 13.1% and 18.7%, respectively, underperforming the Alerian MLP Index’s 25.8% total return. Sector valuation statistics stretched slightly over the period, as equity price performance was offset by increased growth expectations. Price to forward distributable cash flow (DCF), a commonly watched ratio, widened modestly during the quarter exiting above the ten-year average but within the historic range, reflecting the sector’s robust growth potential. We continue to believe that the visibility of energy infrastructure growth opportunities supports above average valuations relative to the more opaque acquisition-focused growth model that prevailed before the energy renaissance. Fund Review Key contributors to the Oppenheimer SteelPath Master MLP Fund were Energy Transfer Equity, LP (ETE) and Magellan Midstream Partners, LP (MMP). Energy Transfer Equity, LP (ETE) ETE units outperformed for the year benefiting from the momentum favoring low-yielding, high growth names and bolstered by M&A activity and new growth project announcements at its subsidiary partnerships: Energy Transfer Partners (NYSE: ETP), Regency Energy Partners (NYSE: RGP), and Sunoco Logistics Partners (NYSE: SXL). Unit price strength during the year was also supported by the partnership’s six consecutive quarterly distribution increases. Magellan Midstream Partners, LP (MMP) MMP outperformed for the period, benefiting from the momentum favoring low-yielding, high growth names and bolstered by strong financial and operating results. The partnership raised its distributable cash flow guidance for 2014 by 11%. Management also reiterated guidance for annual distribution growth for 2014 and 2015 of 20% and 15%, respectively. Key detractors to the Oppenheimer SteelPath Master MLP Fund were Boardwalk Pipeline Partners, LP (BWP) and El Paso Pipeline Partners, LP (EPB). Boardwalk Pipeline Partners (BWP) In conjunction with BWP’s fourth quarter financial results, the partnership announced its intention to cut its distribution by 81%; this unexpected distribution cut was largely unexpected and resulted in a significant price reaction. The partnership had been contending with the challenging re-contracting environment faced by many natural gas pipeline operators over recent years but its decision to dramatically cut its distribution appeared to be primarily driven by a decision to self-finance its capital investment program rather than forced by financial distress. Notably, OPPENHEIMER STEELPATH MASTER MLP FUND, LLC 6 the partnership expects 4x cash flow coverage going forward; well in excess of a sector average of just above 1x. We believe the partnerships’ decision reflects a significant departure from traditional sector participant behavior. Though the investment team believed a near term distribution cut was unnecessary and unlikely, the position had been reduced, though not completely eliminated, prior to the announcement due to the partnership’s growing risk profile. El Paso Pipeline Partners, LP (EPB) Modest distribution growth guidance for 2014 and flat distribution growth guidance for 2015 and 2016 continued to drive price weakness early in the period as several rate case settlements and weak contract renewals offset the positive contribution of several planned acquisitions Performance was bolstered in August when Kinder Morgan, Inc. (KMI) announced its plans to acquire and consolidate its family of MLPs, including EPB. Under the proposed acquisition EPB unitholders will receive .9451 KMI shares and $4.65 in cash for each EPB unit. Brian Watson, CFA Stuart Cartner Portfolio Manager Portfolio Manager OPPENHEIMER STEELPATH MASTER MLP FUND, LLC 7 Fund Expenses Fund Expenses. As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. These examples are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000.00 invested at the beginning of the period, April 1, 2014 and held for the entire 6 month period ended September 30, 2014. Actual Expenses. The first section of the table provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expense that you paid over the period. Simply divide your account value by $1,000.00 (for example, an $8,600.00 account value divided by $1,000.00 8.60), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During 6 Months Ended September 30, 2014” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes. The second section of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio, and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the “hypothetical” section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. OPPENHEIMER STEELPATH MASTER MLP FUND, LLC 8 Beginning Account Value April 1, 2014 Ending Account Value September 30, Expenses Paid During 6 Months Ended September 30, 2014 1,2 Actual Hypothetical 1. Actual expenses paid are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period) from April 1, 2014 to September 30, 2014. 2. Hypothetical Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The annualized expense ratio based on the six months ended September 30, 2014 is 0.85%. OPPENHEIMER STEELPATH MASTER MLP FUND, LLC 9 Top Holdings and Allocations TOP TEN MASTER LIMITED PARTNERSHIP HOLDINGS Energy Transfer Equity LP 5.00% Enterprise Products Partners LP 4.19% Plains All American Pipeline LP 4.04% Buckeye Partners LP 4.02% Energy Transfer Partners LP 4.01% MarkWest Energy Partners LP 3.87% Access Midstream Partners LP 3.62% Magellan Mistream Partners LP 3.56% Regency Energy Partners LP 3.45% Williams Partners LP 3.43% Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and based on net assets. PORTFOLIO ALLOCATION Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2014, and are based on the total value of investments. OPPENHEIMER STEELPATH MASTER MLP FUND, LLC 10 STATEMENT OF INVESTMENTS September 30, 2014 Description Shares Value Master Limited Partnership Shares — 90.8% Coal — 1.2% Alliance Holdings GP LP $
